  Case 15-80044       Doc 63     Filed 11/01/18 Entered 11/01/18 12:42:42           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13
LEONARD DOWTHARD
VICKIE D. DOWTHARD                                           CASE NO. 15-80044


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Select Portfolio Servicing Inc.                 Court claim #: 13
Last four digits of any number used to identify the debtor’s account: 5749


 Final Cure Amount
 Amount of Prepetition Arrears         $7786.36


 Amount Paid by Trustee                $7786.36




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨      Thru the Chapter 13 Plan               x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 11/1/18                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 1st
Day of November, 2018

Dated: 11/1/18                                /s/Cynthia K. Burnard
 Case 15-80044   Doc 63   Filed 11/01/18 Entered 11/01/18 12:42:42   Desc Main
                            Document     Page 2 of 2

SELECT PORTFOLIO SERVICING INC
BANKRUPTCY DEPARTMENT
PO BOX 65450
SALT LAKE CITY, UT 84165

CHASE HOME FINANCE
ATTN: BANKRUPTCY DEPT. G-7
3415 VISION DRIVE
COLUMBUS, OH 43219

ATTORNEY ANDREW NELSON
PIERCE & ASSOCIATES, PC
1 NORTH DEARBORN SUITE 1300
CHICAGO, IL 60602

DANA O'BRIEN
C/O MCCALLA RAYMER PIERCE, LLC
1N. DEARBORN ST. SUITE 1200
CHICAGO, IL 60602

LEONARD DOWTHARD
VICKIE D. DOWTHARD
1611 SCHOOL STREET
ROCKFORD, IL 61101

BALSLEY & DAHLBERG LLP
5130 NORTH SECOND STREET
LOVES PARK, IL 61111
